Citation Nr: 1232203	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  01-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, characterized as degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant served on active duty from September 1977 to February 1978 and February 1991 to April 1991.  She also served on active duty for training (ACDUTRA) from June 1, 1996 to June 14, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In December 2004, the appellant testified before the undersigned Veterans Law Judge via videoconference.  The transcript of the hearing is associated with the claims folder and has been reviewed.  During the hearing, the appellant submitted additional medical evidence, along with a waiver of initial RO consideration.

In March 2005 and March 2009, the Board denied the appellant's service connection claim for a low back disability.  On each occasion, the appellant filed a timely appeal of the Board decision with the Court Of Appeals For Veterans Claims (Court).  Also on each occasion, while the case was pending at the Court, the Secretary, VA (Secretary), and the appellant's representative filed a joint motion for remand (JMR), received in August 2006, requesting the Court to vacate the Board's March 2005 decision, and remand the issue for further development.  In an Order also dated in August 2006, the Court granted the motion and vacated the March 2005 decision.  Following the March 2009 Board decision and appellant's appeal, in August 2010, the appellant, through counsel, and the Secretary again filed a JMR with the Court.  In a May 2010 Order, the Court granted the JMR and vacated the March 2009 decision and returned the case to the Board for proceedings consistent with the JMR.



FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the December 2010 Board remand.

2.  The appellant performed inactive duty for training (IACDUTRA) during a weekend in May 1996 and active duty for training (ACDUTRA) in June 1996.  The presumption of soundness did not attach for either period.

3.  The totality of the evidence is in equipoise as to whether a preexisting lumbar spine disability was aggravated beyond its natural progression during a period of ACDUTRA in June 1996.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, herniation of the L2-3 disc had its onset during ACDUTRA in June 1996.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the VCAA notice and assistance requirements would serve no useful purpose.

Service Connection

Applicable Law and Regulation

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

"Active military service" is defined, in part, as active duty and any period of active ACDUTRA. See 38 U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Only "veterans" are entitled to VA compensation under 38 C.F.R. §§ 1110.  To establish status as "veteran" based on ACDUTRA, the appellant must establish she was disabled resulting from an injury incurred in or disease contracted during the line of duty during that period of ACDUTRA.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. at 470.

If the claimant does not qualify as a "veteran" with respect to a particular claim, the claimant is not entitled to the presumptions of soundness or aggravation as to that claim.  Paulson, supra., 470-71.  Nor is the claimant entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Once a claimant has carried the initial burden of establishing "veteran status" or that the person upon whose military service the claim is predicated has "veteran status," she is entitled to compensation for a disability resulting from personal injury suffered in or a disability contracted in the line of duty, or for aggravation of a preexisting injury suffered in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In the case of aggravation, the pre- existing disease or injury will be considered to have been aggravated where there is an increase in disability during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Court has held that intermittent or temporary flare-ups of a pre-existing injury or disease during service do not constitute aggravation.  Rather, the underlying condition must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

Here, the medical evidence of record confirms a current diagnosis of DDD of the lumbar spine.  

The appellant does not claim, and the record does not reflect, that she exhibited a back disability during her periods of active duty or that current back disability is otherwise related to her active service.  Instead, the appellant attributes her current back problems to her period of ACDUTRA in June 1996.  In this regard, on June 3, 1996, while on ACDUTRA, the appellant was examined due to complaints of right lower extremity pain, which she reported having for approximately two weeks prior.  She indicated that she had been to her private doctor and that she was told that she had sciatica.  She also reported no history of back trauma.  At the time, she denied any problems with her lower back.  Impression was muscle spasm/strain- right upper leg.  She was placed on physical profile for acute low back pain/sciatica.

On June 7, 1996, while on ACDUTRA, the appellant was examined by her private physician, Dr. K, due to complaints of pain in the buttock and right lower extremity that had increased in severity.  The appellant noted that she first experienced pain in the buttock and right lower extremity on May 15, 1996.  There was no evidence of deformity or tenderness.  Impression was lumbar spine radiculopathy.

According to a treatment note, Dr. K ordered x-rays of the appellant's lumbar spine on June 7, 1996.  According to a follow-up note dated in July 1996, Dr. K stated that there was x-ray evidence of narrowing of the disc space at L5-S1, and indicated that the appellant was "asymptomatic now."  Dr. K's treatment records note he diagnosed appellant with a low back strain in August 1992.  He conducted a physical examination of her in December 1992 and assessed her spine as normal.

The appellant was placed on physical profile for acute low back pain/sciatica from June 22, 1996 to August 22, 1996.

According to an October 1997 treatment record, Dr. N, Dr. K's successor in practice, diagnosed the appellant with chronic back pain.  The appellant was also seen by Dr. N in July and August 1998.  Dr. N noted the narrowing of L5-S1, as seen on x-ray two years prior, and indicated that the progression of disc disease must be ruled out.  A July 1998 magnetic resonance imaging (MRI) scan showed left paracentral herniated nucleus pulposus at L2-3, and mildly desiccated and bulging disc at L5-S1.

During a VA examination conducted in September 1998, the appellant reported that she began experiencing low back pain in 1995.  Diagnosis was degenerative disc disease with herniated nucleus pulposus at L2-3.

A May 2003 private MRI showed, in pertinent part, mild disc space disease at L4-5 with mild hypertrophic degenerative changes.

In December 2004, the appellant testified that her back problems began in May 1996 when she participated in a physical training test during a weekend drill; she did not see a medical provider at that time.  The appellant further indicated that her back symptoms increased in severity during her period of ACDUTRA in June 1996 due to lifting heavy items, such as her duffel bag and other equipment.

The Board also notes that in April 2007, the Board received a medical statement dated in March 2007 by a private physician, Dr. T, which indicates that the appellant's low back disc disease may worsen over time and when she has to lift or load anything.  Dr. T stated that "[t]his may in fact be a preexisting condition, which is related to this patient's military service and the condition simply has exacerbated itself over the years."

According to an undated statement, "SFC  D.V.G.," the appellant's "sergeant in charge" at Fort Indiantown Gap, PA, for annual training on June 1- June 14, 1996," indicated that the appellant complained of back and right leg pain when she was asked to lift laboratory equipment.  "SFC D.V.G. stated that to the best of her recollection, the appellant returned from the facility with a diagnosis of a sprained right leg, but the appellant continued to complain of back pain.  

Pursuant to the Board's July 2007 remand, the appellant underwent a VA examination to ascertain the etiology of her lumbar spine disability.  In this regard, a July 2008 VA examiner opined that it was not at least as likely as not that the preexisting low back disability was aggravated by her June 1996 ACDUTRA period.  

After a review of the entire evidentiary record, the Board finds that the appellant had a pre-existing back disorder prior to her brief period of ACDUTRA in June 1996.  As the appellant had a pre-existing condition at the time her training period began, she must establish that the condition underwent a permanent worsening of the underlying pathology as a result an injury incurred in or a disease contracted during the training activities she performed during the actual period of ACDUTRA.  

Pursuant to the December 2010 Board remand, a medical examiner conducted a nexus review of the claims file.  The May 2012 VA nexus review report reflects the VA examiner advised she could not render a nexus opinion without resort to speculation.  While she noted the opinion of Dr. S, a private examiner, was compelling, she also noted there was no objective evidence in the claims file that supported the notion that the appellant underwent any activities during May and June 1996 while on IACDUTRA or ACDUTRA that may have aggravated or caused the appellant's low back disability.

Dr. S examined the appellant and reviewed her records at the request of appellant's counsel.  In a May 2012 opinion, Dr. S opined it was likely appellant's current lumbar spine disorder had its onset on May 15, 1996, and it was aggravated at the weekend training of May 18-19, 1996; but, the disorder was still of a temporary nature.  He opined further that the condition was permanently aggravated beyond its natural progression by heavy lifting during the June 1-14, 1996, ACDUTRA.  Dr. S opined the measurable increase in severity was the HNP at L2-3.

The Veteran clearly had back disability prior to service.  The evidence clearly points to mid-May as the point where back disability began and became symptomatic.  The disagreement stems from whether there was a permanent, measurable increase in the severity of low back disability during the June 1996 period of ACDUTRA.  The Board finds the evidence is at least in equipoise as to whether pre-existing low back disorder increased in severity during ACDUTRA in June 1996.  The May 2012 VA opinion stresses the lack of objective evidence of activities that could have aggravated the back in concluding that any opinion on the matter would be speculative.  However, it is reasonable to conclude that the Veteran carried her gear while on ACDUTRA and there is contemporaneous evidence that she sought treatment for increasing back symptoms during that period of service.  Dr. S gave a rationale for concluding that back disability increased in severity and identified the herniation of L 2-3 as the permanent, measurable increase in back pathology related to service.  Resolving all doubt in the Veteran's favor, the Board finds that low back disability was aggravated in service and that service connection for herniation of L 2-3 is warranted.   


ORDER

Service connection for herniation of L 2-3 is granted. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


